                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

GEORGE ANDERSON                                                                    PETITIONER

v.                                                                   No. 3:18CV154-MPM-DAS

UNITED STATES OF AMERICA                                                          RESPONDENT


                                       PROCESS ORDER

       Having reviewed the complaint in this case, the court finds that process should issue for

defendant United States of America.

       It is ORDERED:

     1) That the clerk of the court will issue process for the defendant, United States of

        America, along with a copy of this order and the order permitting the plaintiff to proceed

        in forma pauperis. The United States Marshal Service will serve process upon this

        defendant under to 28 U.S.C. § 1915(d) and Fed. R. Civ. P. 4(i).

     2) The movant must acknowledge receipt of this order by signing the enclosed

        acknowledgment form and returning it to the court within fourteen (14) days of this date.

     3) The movant’s failure to keep the court informed of his current address or to comply with

        the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P.

        41(b), for failure to prosecute and failure to comply with an order of the court.

     SO ORDERED, this, the 27th day of September, 2019.



                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
